1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    WILLIAM ANDREOLI,                          Case No.: 16-CV-2922-BTM-JLB
12                                  Plaintiff,
                                                 ORDER GRANTING
13    v.                                         COUNTERCLAIM PLAINTIFFS
                                                 LEAVE TO FILE AMENDED
14    YOUNGEVITY INTERNATIONAL
                                                 COUNTERCLAIM
      INC., et al.,
15
                               Defendants.       [ECF No. 117]
16
17
           Pending before the Court is a motion for leave to file an amended
18
     counterclaim by Counterclaim Plaintiffs Youngevity International Inc., et al.
19
     (“Youngevity” or Counterclaim Plaintiffs). (ECF No. 117 (“Mot. Am. Countercl.”).)
20
     For the reasons discussed below, the Court grants Counterclaim Plaintiffs’
21
     motion and grants leave to file an amended counterclaim.
22
                                         DISCUSSION
23
           Under Fed. R. Civ. P 15(a), leave to amend “shall be freely given when
24
     justice so requires.” This policy is “to be applied with extreme liberality.”
25
     Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1979 (9th Cir. 1990).
26
     Factors to be considered in determining whether to grant leave to amend include
27
     (1) any bad faith or dilatory motive of the moving party; (2) any prejudice to the
28

                                                 1
                                                                           16-CV-2922-BTM-JLB
1    opposing party; (3) undue delay; and (4) futility of the proposed amendment.
2    Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990). It is the
3    consideration of prejudice to the opposing party that carries the greatest
4    weight. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.
5    2003).
6          Youngevity argues that leave to file an amended counterclaim should be
7    granted as a result of new information disclosed in discovery. Counterclaim
8    Plaintiffs argue that an amended counterclaim would allow them to be more
9    precise in the relief they seek, by adding certain allegations and claims as well as
10   eliminating two claims.
11         The Court therefore grants leave for Counterclaim Plaintiffs to file an
12   amended counterclaim. As most of the summary judgment briefing has not yet
13   begun, there is no prejudice to Counterclaim Defendants. Moreover,
14   Counterclaim Plaintiffs have asserted that there will be no need for them to
15   conduct any further depositions. To further ensure that Counterclaim Defendants
16   suffer no prejudice, the Court will allow discovery to reopen on a very limited
17   basis. The Magistrate Judge has the discretion to grant additional discovery
18   limited to any new facts and issues that the amended counterclaim may raise.
19         Finally, Counterclaim Defendants’ request under Fed. R. Civ. P. 41 for the
20   Court to dismiss with prejudice the two counterclaims that Youngevity states will
21   be excluded from the amended counterclaim is premature. That argument can
22   be raised if, when, and where they are refiled.
23         Counterclaim Plaintiffs are on notice that the amended counterclaim must
24   be complete in and of itself without reference to the original pleading.
25   Defendants not named and any claims not re-alleged in the amended
26   counterclaim will be considered waived. See CivLR 15.1; Hal Roach Studios,
27   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n
28   amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d

                                               2
                                                                         16-CV-2922-BTM-JLB
1    896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which
2    are not re-alleged in an amended pleading may be “considered waived if not
3    repled.”).
4                                     CONCLUSION
5          For the reasons discussed above, the Court GRANTS Counterclaim
6    Plaintiffs’ leave to file an amended counterclaim (ECF No. 117.) Counterclaim
7    Plaintiffs have fourteen days to file the amended counterclaim.
8
9    IT IS SO ORDERED.
10   Dated: June 13, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                       16-CV-2922-BTM-JLB
